Citation Nr: 0725974	
Decision Date: 08/20/07    Archive Date: 08/29/07

DOCKET NO.  03-20 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky




INTRODUCTION

The veteran had active service from January 1982 to January 
1985 and from October 1987 to August 1993.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a January 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri which, in pertinent part, denied the veteran's claim 
for service connection of right ear hearing loss.

This claim was previously before the Board of Veterans' 
Appeals (Board) in October 2005, at which time it was 
remanded for additional development of the record.

Unfortunately, however, still further development of the 
evidence is required before the Board can adjudicate the 
veteran's pending claim.  So, regrettably, it is again being 
remanded to the RO via the Appeals Management Center (AMC).  
VA will notify him if further action is required on his part.


REMAND

Impaired hearing is considered a disability when the auditory 
threshold in any frequencies of 500, 1000, 2000, 3000, and 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of these frequencies are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (2006).  On November 23, 1992 and November 25, 1992 
audiometric evaluations conducted during service, the veteran 
had right ear auditory thresholds of 40 decibels at 3000 and 
4000 Hertz, respectively.  Moreover, at his April 2003 VA 
examination, his right ear speech recognition score was 92 
percent.  Pursuant to these findings, right ear hearing loss 
disability was demonstrated pursuant to 38 C.F.R. § 3.385.

However, the April 2003 VA examiner found that the veteran's 
right ear hearing was normal, and that as such, there was no 
right ear hearing loss disability that could be etiologically 
related to his military service.  In October 2005, the Board 
found that the April 2003 VA examiner's opinion was not 
competent medical evidence as the criteria of 38 C.F.R. 
§ 3.385 for right ear hearing loss disability for VA purposes 
had been met by the reported right ear speech recognition 
score of 92 percent on that examination.  The Board remanded 
this claim for a new opinion as to the etiology of the 
veteran's right ear hearing loss.  

The Board acknowledges that the veteran was afforded another 
VA audiological examination in March 2007.  However, the 
March 2007 VA examination revealed audiological findings that 
did not meet the criteria of 38 C.F.R. § 3.385 for right ear 
hearing loss disability.  The March 2007 VA examiner 
concluded that the veteran's right ear hearing was normal, 
and as such, there was no right ear hearing loss disability 
to be etiologically related to his military service.  

The reported normal right ear audiological findings, and 
reported normal right ear speech discrimination ability, in 
March 2007, are inconsistent with the November 23, 1992 and 
November 25, 1992 audiometric evaluations conducted during 
service, and the April 2003 speech discrimination score.  The 
March 2007 VA examiner did not reconcile his reported right 
ear clinical findings with the other audiological examination 
findings of record.  Clarification in this regard would be 
useful prior to final appellate review.  

Therefore, it remains unclear whether the veteran has current 
right ear hearing loss disability, and if so, whether it is 
causally or etiologically related to his military service.  
Consequently, additional clinical evaluation, and a 
clarifying medical opinion, are needed to resolve this 
medical issue.  See 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. 
§ 3.159(c)(4) (VA has an affirmative duty to obtain an 
examination of the claimant at Department health-care 
facilities if the evidence of record does not contain 
adequate evidence to decide a claim).  



Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  Schedule the veteran for another VA 
audiological examination to ascertain the 
veteran's current right ear hearing 
ability, and to obtain an opinion as to 
whether any current right ear hearing loss 
disability under the criteria of 38 C.F.R. 
§ 3.385 is at least as likely as not 
(i.e., 50-percent or greater probability) 
related to his service in the military -in 
particular, to any noise trauma he may have 
sustained while in service.  To assist in 
making this important determination, have 
the designated examiner review the relevant 
evidence in the claims file, including the 
veteran's service medical and personnel 
records.  Also have the examiner take into 
consideration the veteran's medical, 
occupational, and recreational history 
prior to and since his active service.  The 
examiner must reconcile the VA audiological 
findings, including speech discrimination 
ability, with those findings reported in 
service on November 23, 1992 and 
November 25, 1992, and subsequent to 
service in April 2003 and March 2007.

The medical basis of the examiner's opinion 
should be fully explained with reference to 
pertinent evidence in the record.  
If an opinion cannot be provided without 
resorting to speculation, please indicate 
this in the report.  

The examiner is asked to indicate whether 
or not he or she has reviewed the claims 
folder.  

2.  Thereafter, the RO should consider all 
additional evidence received since the most 
recent supplemental statement of the case 
in May 2007, and readjudicate the issue on 
appeal.  If the benefit sought on appeal is 
not granted to his satisfaction, send him 
and his representative a supplemental 
statement of the case and afford him the 
appropriate time to respond before 
returning the claim to the Board for 
further appellate consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



